ICJ_055_FisheriesJurisdiction_GBR_ISL_1974-07-25_JUD_01_ME_03_FR.txt. COMPÉTENCE PÊCHERIES (DÉCL. IGNACIO-PINTO) 38

faire, notamment au bénéfice des pays en voie de développement. Mais
fidèle avant tout à la pratique juridictionnelle, je demeure fervent partisan
de la nécessité pour la Cour de se limiter à son obligation de dire le droit
tel qu’il existe présentement par rapport aux faits de la cause soumise à
son appréciation.

Pour le surplus, je trouve absolument normal que, en droit interna-
tional comme en tout autre droit d’ailleurs, le droit existant puisse être
remis en cause de temps à autre — c’est le plus sûr moyen de promouvoir
son développement progressif — mais il n’y a pas lieu d’en conclure pour
autant que la Cour doit, pour cette raison et à l’occasion du présent dif-
férend entre VIslande et le Royaume-Uni, paraître l’inspiratrice de
certaines idées de plus en plus d’actualité, voire partagées par un nombre
respectable d'Etats, en matière de droit de la mer et qui hantent, semble-
t-il, la plupart des conférenciers siégeant actuellement à Caracas. Il
convient, à mon avis, d'éviter d’entrer dans une voie d’anticipation quant
au règlement des problèmes comme ceux que les droits préférentiels et
autres impliquent.

Pour terminer cette déclaration, je crois pouvoir m’inspirer de la con-
clusion que formule le secrétaire adjoint du Comité des fonds marins des
Nations Unies, M. Jean-Pierre Lévy, en souhaitant que l’idée qui s’en
dégage puisse inspirer les Etats et plus particulièrement l’Islande qui,
négligeant de suivre la voie du droit, préfère attendre des assemblées à
caractère politique la justification de ses droits.

Je suis d'accord avec M. Jean-Pierre Lévy pour penser que:

«il est à espérer que les Etats mettront à profit ces quelques pro-
chaines quatre ou cinq années pour tenter de se prouver à eux-mêmes
et surtout à leurs ressortissants, que l’intérêt général de la commu-
nauté internationale et le bien-être des peuples de la terre peuvent
être préservés par la modération, la compréhension mutuelle et
l'esprit de compromis, qui seuls permettront à la troisième Confé-
rence sur le droit de la mer de se tenir et deréussir à codifier un
ordre juridique nouveau pour la mer et ses ressources» («La
troisième Conférence sur le droit de la mer», Annuaire français de
droit international, 1971, p. 828).

En attendant l'avènement de l’ère nouvelle tant souhaitée, je m’honore
de me trouver en accord avec quelques juges de la Cour tels que
MM. Gros, Petrén et Onyeama pour qui la règle d’or pour la Cour doit
être de se limiter strictement, en de semblables causes, à ses attributions
juridictionnelles.

M. NAGENDRA SINGH, juge, fait la déclaration suivante:

Il est certains motifs dont la validité s’impose à moi avec tant de force
qu’ils me permetterit de donner ma voix à l'arrêt que rend la Cour en la

39
COMPÉTENCE PÊCHERIES (DÉCL. NAGENDRA SINGH) 39

présente affaire; je leur attache une telle importance que je crois devoir les
souligner pour bien mettre en relief la valeur réelle de cet arrêt, sa portée
aussi bien que son sens profond. Je voudrais les exposer brièvement ci-
après, ainsi que les aspects de Parrét qui revétent à mes yeux une si grande
importance.

Fondant sa décision sur le droit résultant d’accords bilatéraux, à
savoir l’échange de notes de 1961 qui prime en l'espèce, la Cour s’est
prononcée sur les conclusions b) et c) ! du demandeur, c’est-à-dire les
deuxième et troisième conclusions du mémoire déposé par celui-ci sur le
fond, en proclamant que les mesures prises par l'Islande ne sont pas
opposables au Royaume-Uni. Cela suffit aux fins de cette partie de l'arrêt;
c’est également conforme à la déclaration faite à l'audience 2 par le conseil
du demandeur, lorsqu'il a dit que les deuxième et troisième conclusions
pouvaient être dissociées de la première, si bien qu'il était loisible à la
Cour de ne pas statuer sur la première conclusion, la conclusion a) !, qui
faisait appel au droit général.

Dans les circonstances particulières de la présente affaire, la Cour ne
s’est donc pas prononcée sur la première conclusion, la conclusion a), du
demandeur qui priait la Cour de dire que l'élargissement par l’Islande de
sa zone de compétence exclusive sur les pêcheries jusqu’à 50 milles marins
n’était pas valable du fait qu’il était sans fondement en droit international,
ce qui équivalait à demander à la Cour de dire qu’un tel élargissement était
ipso jure contraire au droit et dépourvu de validité erga omnes. S’étant
abstenue de statuer sur ce point, la Cour n’a donc pas eu à se prononcer
sur la thèse juridique que le demandeur faisait valoir à l’appui de sa pre-
mière conclusion, à savoir qu'il existe actuellement une règle de droit in-
ternational coutumier interdisant de façon générale aux Etats d’étendre
au-delà de 12 milles leur compétence en matière de pêcheries.

Un élément de développement subsiste encore en ce qui concerne le
droit général. Les règles de droit maritime coutumier relatives aux limites
de la compétence en matière de pêcheries sont encore en voie d'évolution
et, face à des pratiques étatiques largement divergentes et fortement
discordantes, ne se sont pas cristallisées jusqu'ici. De même, bien
qu'on ait codifié une grande partie du droit maritime conventionnel aux
Conférences de Genève de 1958 et de 1960 sur le droit de la mer, il est
certains éléments de ce droit qui, tout le monde l’admet, ont été laissés de
côté pour être réglés plus tard et qui, avec d’autres matières, sont mainte-
nant l’objet de nouveaux efforts de codification. Etant donné que la
question de l’étendue de la compétence des Etats en matière de pêcheries
est au nombre de ces éléments sur lesquels l’accord ne s’est pas encore
fait, la Cour ne pouvait pas la régler car elle ne saurait «rendre de décision

 

1 On trouvera le texte de ces conclusions aux paragraphes 11 et 12 de l'arrêt.
2 Il s'agit de l'audience du 29 mars 1974 (compte rendu, p. 23).

40
COMPÉTENCE PÊCHERIES (DÉCL. NAGENDRA SINGH) 40

sub specie legis ferendae, ni énoncer le droit avant que le législateur Pait
édicté ».

Bien que j’attache de l’importance à ce point, je ne m’y attarderai pas
davantage car je souscris aux vues exprimées par mes collégues dans
Popinion commune que le groupe de cing juges dont je fais partie a pré-
sentée et où cet aspect du problème est traité de façon plus détaillée.

I

La contribution que l’arrêt apporte au développement du droit de la
mer réside dans la reconnaissance qu’il accorde à la notion des droits
préférentiels de l'Etat riverain sur les pêcheries des eaux adjacentes,
surtout quand cet Etat se trouve dans une situation spéciale parce que
sa population est tributaire des pêcheries dont il s’agit. De plus, la Cour
reconnait ensuite que le droit en matière de pêche doit accepter la
primauté des impératifs de la conservation sur la base de données
scientifiques. Cet élément est à juste titre mis en relief dans la mesure
nécessaire pour établir que les droits préférentiels de l’Etat riverain et les
droits historiques d'autres Etats tributaires des mêmes lieux de pêche
doivent être exercés sous réserve de la considération primordiale d’une
conservation rationnelle des ressources halieutiques dans l’intérêt de tous.
Cette conclusion semble justifiée si l’on doit protéger et développer au
profit de la collectivité cette source vitale de alimentation humaine.

En outre, il a toujours été nécessaire d’admettre clairement, en matière
de droit maritime, l'existence d’une obligation de tenir «raisonnablement
compte de l'intérêt [des] autres Etats», ce principe consacré à l’article 2
de la Convention de Genève de 1958 sur la haute mer qui s’applique
même aux quatre libertés de la haute mer et que la Cour a pris en consi-
dération en l’espèce. En conséquence, les droits de l’Etat riverain, qui
doivent avoir priorité sur ceux des autres Etats dans les pêcheries
côtières des eaux adjacentes, doivent néanmoins être exercés compte
dûment tenu des droits des autres Etats et les prétentions opposées qui
sont émises à ce sujet doivent être conciliées sur la base de considérations
d'équité. Il n’existe pas, jusqu'ici, de droit conventionnel qui régisse
expressément la question et c'est l’évolution du droit coutumier qui,
en lespéce, a servi de fondement à l’arrêt de la Cour.

iil

La Cour, en tant qu’organe judiciaire principal des Nations Unies et eu
égard au domaine spécial dans lequel elle exerce son activité, a un réle
particulier à jouer dans l’administration de la justice. Dans cette optique,
la nécessité d’apporter une solution à tout différend que des Etats souve-
rains Jui soumettent est un élément que la Cour ne doit pas perdre de vue
dans l’exercice de sa fonction judiciaire. Plus d’une disposition de la
Charte des Nations Unies met l’accent sur cet aspect de la question du
règlement des différends. On peut d’abord citer l’article 2, paragraphe 3,

41
COMPÉTENCE PÊCHERIES (DÉCL. NAGENDRA SINGH) 41

ainsi que l’article premier, où figurent des expressions telles que « l’ajuste-
ment ou le règlement de différends ou de situations de caractère interna-
tional » ou « règlent leurs différends internationaux »; il y a également
l'article 33 qui enjoint aux Etats Membres de « rechercher la solution » de
leurs différends par des moyens pacifiques.

Cette façon de voir les choses est, du reste, tout à fait conforme à la
jurisprudence de la Cour. Dans l’ordonnance qu’elle a rendue le 19 août
1929 en l'affaire des Zones franches de la Haute-Savoie et du Pays de
Gex(C.P.J.I. série A n° 22, p. 13), la Cour permanente de Justice interna-
tionale a déclaré que le règlement judiciaire des conflits internationaux
n'était qu’un succédané au règlement direct et amiable de ces conflits
entre les parties. Par conséquent, si la conduite de négociations paraît
nécessaire dans les circonstances particulières d’un cas donné, la Cour ne
doit pas hésiter à ordonner aux parties de négocier dans l’intérêt de la
solution du différend. Définissant le contenu de l'obligation de négocier,
la Cour permanente a déclaré, dans l’avis consultatif qu’elle a rendu en
1931 dans l'affaire du Trafic ferroviaire entre la Lithuanie et la Pologne
(C.P.J.L série A/B n° 42, 1931, p. 116), qu’il ne s'agissait «pas seulement
d'entamer des négociations, mais encore de les poursuivre autant que
possible, en vue d’arriver à des accords », même si « l'engagement de né-
gocier n'implique pas celui de s'entendre ». On doit manifestement en
déduire qu’une fois les négociations ordonnées en vue du règlement d’un
différend, tout doit être mis en œuvre non seulement pour en favoriser le
déroulement, mais aussi pour contribuer à en assurer l’heureuse issue.
Nous avons également l'arrêt rendu par la Cour dans les affaires du
Plateau continental de la mer du Nord (C.IJ. Recueil 1969) qui cite
l’article 33 de la Charte et d’après lequel les Parties devaient négocier de
bonne foi pour régler leur différend sur la base de l'arrêt.

De toute évidence, il ne conviendrait guère et il serait même hors de
question qu'un tribunal ordonne des négociations dans chaque affaire
dont il est saisi, ou qu’il envisage de le faire lorsque les circonstances ne le
justifient pas; mais en l’espèce des négociations paraissent nécessaires eu
égard à la nature du différend, qui porte sur les mêmes lieux de pêche et
soulève controverses et problèmes qui, plus que tous autres, se prêtent à
un règlement par voie de négociation. Le recours aux négociations paraît
également indiqué si l’on tient compte de la nature du droit qui doit être
appliqué, qu'il s'agisse de l'accord de 1961 dont la clause compromissoire
prévoit un préavis de six mois manifestement destiné à permettre des né-
gociations ou que l’on fasse appel à des considérations d'équité. La Cour
a donc accueilli la dernière conclusion du demandeur, la conclusion e) },
devenue la conclusion d) dans le mémoire sur le fond, et a dit que les
négociations étaient le moyen auquel il convenait de recourir pour
résoudre le problème que pose la nécessité de concilier de façon équitable
les droits historiques que le demandeur tient de son activité traditionnelle
de pêche avec les droits préférentiels que l'Islande possède en tant qu'Etat

! On trouvera le texte de cette conclusion aux paragraphes 11 et 12 de l’arrêt.

42
COMPÉTENCE PÊCHERIES (DÉCL. NAGENDRA SINGH) 42

riverain spécialement tributaire de ses pêcheries. Dans son arrêt, la Cour a
invité les Parties à négocier un règlement; elle a ainsi souligné combien
elle tenait à ce que 5a décision assure la solution du différend.

On ne peut dire d’aucune instance judiciaire — et d’autant moins de la
Cour internationale de Justice — qu’elle déroge à sa fonction lorsqu’elle
accorde au règlement du litige la place importante qu’il mérite — c’est là
l'objectif ultime de toute décision judiciaire de même que celui de la
Charte, et la Cour, en tant qu’organe des Nations Unies, ne saurait guère
manquer d’en tenir compte. Tout.tribunal qui s’acquitterait de sa fonc-
tion de cette manière rendrait, semble-t-il, la justice dans une optique plus
large, libre de toutes conceptions étroites et limitées.

L'accord provisoire de 1973 que les Parties au différend ont conclu en
réservant pleinement leurs droits respectifs et qui a beaucoup contribué
à prévenir l’aggravation du litige ne pouvait en aucune manière empêcher
la Cour de statuer sur les conclusions du Royaume-Uni. En décider autre-
ment aurait abouti à punir ceux qui, en attendant le règlement de leur
différend, négocient un arrangement provisoire pour prévenir les fric-
tions.

De même, lorsque la Cour a examiné la question de savoir si elle avait
compétence pour connaître de l’aspect du litige qui avait trait aux néces-
sités de la conservation et à l’exercice de droits préférentiels compte
dûment tenu des droits historiques, elle a considéré à juste titre que cet
aspect faisait partie intégrante du différend dont elle était saisie. Il est
évident que, pour pouvoir se prononcer efficacement sur le différend qui
lui était soumis et lui trouver la solution appropriée, la Cour devait l’exa-
miner sous tous ses aspects. Comment en irait-il autrement si l’on veut
que la justice rendue ne soit pas une justice partielle, mais cette justice
complète à laquelle un tribunal doit toujours tendre? On peut donc dire
que c’est également dans l’intérêt général du règlement du différend que
la Cour n’en a pas dissocié certains éléments indissolublement liés à
l'essentiel du présent litige pour refuser de se prononcer à leur égard.
La Cour doit certes ne pas perdre de vue les limitations qui découlent du
principe du consentement en tant que fondement des obligations inter-
nationales, principe qui régit également sa propre compétence pour
connaître d’un différend. Cela ne saurait cependant signifier que lorsque,
du libre consentement des parties, un organe régulièrement constitué
en cour de justice est chargé de trancher un différend il doit de quelque
manière que ce soit manquer de s’acquitter pleinement et efficacement
de ses obligations. [! serait un peu inquiétant de voir la Cour elle-même
adopter une conception trop étroite ou une interprétation trop restrictive
du libellé de la disposition qui lui confère compétence, en l’occurence
du membre de phrase «l'élargissement de la juridiction sur les
pêcheries autour de l'Islande», que l’on trouve dans la clause com-
promissoire de l’échange de notes de 1961. Il serait impossible de
considérer que ce membre de phrase limite la compétence conférée à la
Cour à la seule question de savoir si l’extension par l'Islande de sa zone de
pêche est ou non conforme aux règles de droit existantes. Aussi, la Cour

43
COMPÉTENCE PÊCHERIES (DÉCL. NAGENDRA SINGH) 43

ne doit-elle pas perdre de vue les considérations touchant la solution du
litige, tout en se maintenant rigoureusement dans le cadre du droit qu’elle
est chargée d’appliquer et en demeurant fidèle en toute occasion aux procé-
dures qu’elle doit suivre.

IV

Aux fins de l'application du droit de la mer, de même que pour bien
comprendre les questions relatives aux pêcheries et se faire une juste idée
des faits dans la présente espèce, il n’est pas sans importance de savoir ce
qu'est le contenu précis des expressions «compétence en matière de pêche-
ries » ou « juridiction sur les pêcheries », ce qu’elles signifient et ce qu’elles
recouvrent. La notion de compétence en matière de pêcheries s'étend à des
domaines comme l'application de mesures de conservation, l’exercice de
droits préférentiels et le respect de droits historiques, étant donné que,
dans chacun de ces domaines, la mise en œuvre peut faire intervenir un
élément de compétence. Même le mot «élargissement » qui figure, aux
côtés des mots «de la juridiction sur les pêcheries », dans la clause compro-
missoire de l’accord de 1961, ne saurait être interprété restrictivement de
manière à viser simplement l'élargissement d’une zone géographique ou le
report d’une limite, car un tel élargissement ou report serait privé de
toute signification en l’absence d’un élément juridictionnel lui donnant,
en quelque sorte, son contenu juridique. Il n’est donc pas sans intérêt de
souligner que le préambule de la Proclamation Truman de 1945 concer-
nant les pêcheries côtières des Etats-Unis fait mention d’une base «juri-
dictionnelle » pour l'application de mesures de conservation dans les eaux
adjacentes, étant donné que de telles mesures doivent être appliquées
comme tout autre règlement dans une zone particulière. C’est la un argu-
ment de plus à l’appui de la conclusion de la Cour selon laquelle elle a
compétence pour traiter des aspects du différend qui ont trait à la conser-
vation et aux droits préférentiels, car l'expression « l'élargissement de la
juridiction sur les pêcheries » que l’on trouve dans l’accord de 1961 doit
être réputée englober lesdits aspects.

V

Un autre aspect de l'arrêt qui revêt de l’importance à mes yeux est qu’il
«ne peut ... empêcher les Parties de tirer avantage de toute évolution
ultérieure des règles pertinentes du droit international » (par. 77). La Cour
ne peut connaître que de l'affaire dont elle est saisie; elle ne saurait en
aucun cas tenir compte d'une situation hypothétique qui pourrait résulter,
plus tard, de la conduite de négociations ou du refus de négocier, ou de
tout autre événement, y compris même un nouvel acte juridictionnel.
Aussi, la possibilité ou même la probabilité de modifications du droit ou
des situations dans l'avenir ne saurait empêcher un tribunal de rendre
actuellement sa décision.

44
